DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 9/30/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search and/or examination burden.  This is not found persuasive because searching of Group II would require search in a different classification than that of Group I. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim limitation “the second inner segment of the first lobe” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “a second inner segment of the first lobe.” 
Regarding claim 6, the claim limitation “the central area” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “a central area.” 
Regarding claim 12, the claim limitation “the continuation of the peripheral portion” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “a continuation of the peripheral portion.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 6, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinton (US 1183339).
Regarding claim 1, Brinton discloses a mouthpiece (p. 1, l. 21) made of cardboard (p. 1, ll. 45-48, 57) for filtering (p. 1, ll. 77-81) comprising a corrugated member (a; Fig. 1; “cardboard strip”) that is folded (see Fig. 4-5) to form large central passage start shaped cross-section (claim 1, p. 1, ll. 86-88; see Fig. 5 ) having a series of lobes (see Fig. 5; interpreted as the pointed corners) the outer edges of said diverging walls engaging the interior walls of the inclosing member are at substantially equidistant points to brace the walls of the inclosing member (claim 1; p. 1, ll. 92-96; “angularly equally distributed”) around a central axis (see Fig. 3, 5; interpreted as the longitudinal axis) and a ring or tube (c; “peripheral portion”) surrounding the central portion (see Fig. 2), the ring or tube delimiting a plurality of outer passages having diverging side walls (claim 1; p. 1, ll. 89-92; see Fig. 2). 
Regarding the claim limitation “formed by folding, winding, and gluing,” this limitation has been considered and interpreted as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

    PNG
    media_image1.png
    249
    431
    media_image1.png
    Greyscale

Regarding claim 2, Brinton discloses the outer edges of said diverging walls engaging the interior walls of the inclosing member are at substantially equidistant points to brace the walls of the inclosing member (claim 1; p. 1, ll. 92-96; gas passage “angularly equally distributed”).

Regarding claim 3, Brinton discloses the outer edges of the diverging walls engage the interior walls of the inclosing member (claim 1; p. 1, ll. 92-96; see also Fig. 5; “lobes have at least one outer portion being in contact against the peripheral portion”).

Regarding claim 6, Brinton discloses a top fold (see p. 1, ll. 65-68; see Fig. 5) comprises:
 at least one outer segment (see Fig. 5) faces the ring (c; “peripheral portion”),
a first inner segment (see Fig. 5) that is not folded relative to the outer segment (see Fig. 5),
a second segment (see Fig. 5 which extends between a second outer end fold of the outer segment (see Fig. 5) and the central area (see Fig. 5), and
another area of the peripheral portion located facing the outer segment being connected to the first inner segment (see Fig. 5) by a first outer fold (see Fig. 5). 

    PNG
    media_image2.png
    317
    407
    media_image2.png
    Greyscale


Regarding claim 8, Briton discloses the ring is cylindrically shaped (see Fig. 3 and 5). 

Regarding claim 9, Brinton discloses the lobes delimit the large central passage start shaped cross-section (claim 1, p. 1, ll. 86-88) containing the longitudinal axis (see Fig. 3, 5). 

Regarding claim 10-11, Brinton discloses five lobes (see Fig. 5). 

Regarding claim 13¸ Brinton discloses a cigarette or cheroot (b; “sheet delimiting an axial tube intended to contain tobacco”) with the mouthpiece (a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brinton as applied to claim 1 above, and further in view of Liu et al. (CN 205358202 U; of record,).
Regarding claim 4, Brinton discloses the filter as discussed above with respect to claim 1.
However, Brinton is silent as to wherein at least one of the lobes comprises at least one outer segment which is located facing the peripheral portion, a first inner segment which extends between a first outer end of the outer segment and a central area of the cardboard filter comprising the central axis, and a second inner segment which extends between a second outer end fold of the outer segment and the central area of the cardboard filter. 
Liu teaches a mouthpiece and a prefabricated cigarette tube (abstract), the mouthpiece (2; see Figs. 2-4,  7). Liu discloses a first mouthpiece (Fig. 2-3) bent to form a first rotating symmetrical structure made out of paper which forms a cavity (230) with a tooth-shaped structure comprising a plurality of blades (201) (p. 4, ll. 19-28). Liu further discloses a second mouthpiece (Fig. 7) comprising a second rotating symmetrical structure that is multi-lobed with a plurality of blades (204; p. 4, ll. 29-31). Therefore, Liu’s second embodiment includes at least one outer segment located facing the peripheral portion, a first inner segment extending between a first out end fold and a central area, and a second inner segment extending between a second outer end fold and the central area. 

    PNG
    media_image3.png
    373
    468
    media_image3.png
    Greyscale


It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have substituted Brinton’s star shaped design (similar to Liu’s first embodiment) for Liu’s multi-lobed design in order to increase the compressive strength of the mouthpiece thereby avoiding mouthpiece deformation which would affect a user’s ability to smoke smoothly, and also improving the user's mouth touch which greatly improves the experience feeling of user (Liu; p. 3, ll. 21-26).

Regarding claim 5, modified Brinton discloses a first lobe adjacent to a second lobe (Liu; Fig. 7), the second wherein a second inner segment of the first lobe is linked to a first inner segment of the second lobe by an inner end fold (Liu; Fig. 7).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brinton as applied to claim 1 above, and further in view of Sinclair et al. (US 10412990).
Regarding claim 7¸ Briton discloses the filter as discussed above with respect to claim 1 wherein the ring (c; “peripheral portion” is cylindrically shaped (see Fig. 3 and 5). 
However, Brinton is silent as to the peripheral portion is a frustoconical shape around the central axis.
	Sinclair teaches a cone with a filter plug (abstract) comprising a filter element (101) that attaches to a frustoconical sleeve (102; see Fig. 54; col. 9, ll. 48-57) (see also Fig. 71-75; showing a filter part 125 having a frustoconical shape attaching to a cone shell 129). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ring of Briton to be frustoconical as in Sinclair because such a modification involves a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)>.  See MPEP 2144.04 (IV).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brinton as applied to claim 1 above, and further in view of Patel (US 2018/0271144).
Regarding claim 12, Brinton discloses the filter as discussed above with respect to claim 1, wherein a cigarette or cheroot (b; “sheet delimiting an axial tube intended to contain tobacco”) with the mouthpiece (a).
However, Brinton is silent as to gluing the sheet on an axial end of the peripheral portion in a continuation of the peripheral portion.
	Patel discloses an improved smoking wrapper/filter combination (abstract) comprising a wrapper paper (2; Fig. 2l; “sheet delimiting an axial tube intended to contain tobacco”) and a filter (100) wherein an FDA approved adhesive is utilized to permanently secure the filter to the wrapper paper (para. 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an FDA approved adhesive as in Patel to join the cigarette and mouthpiece of Brinton in order to obtain the predictable and beneficial result of permanently securing the filter to the wrapper paper (Patel; para. 23). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clarmont (WO 2021019184) discloses a substantially identical configuration of a cardboard filter (see Fig. 2) as the instant invention. However, Clarmont was effectively filed 7/30/2019, which is after the effective filing date of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712